IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID ORTLIP,                            §
                                         §
       Defendant Below,                  §   No. 108, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1610002029 (S)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: June 18, 2018
                          Decided:   June 25, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

      This 25th day of June 2018, it appears to the Court that:

      (1)    This appeal arises from a Superior Court order sentencing the appellant,

David Ortlip, for a violation of probation. On May 1, 2018, the Chief Deputy Clerk

issued a notice directing Ortlip to show cause why this appeal should not be

dismissed for his failure to file an opening brief and appendix.

      (2)    In his response to the notice to show cause, Ortlip requested an

extension of time to file his opening brief and appendix. By Order dated May 16,

2018, the Court granted Ortlip an extension until June 15, 2018. The Court also

ordered that there would no further extensions and that failure to file an opening

brief by June 15, 2018 would result in dismissal of the appeal without further notice.
      (3)    Ortlip has not filed an opening brief and appendix. For that reason, and

in accordance with the May 16, 2018 Order, this appeal will be dismissed without

further notice.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice




                                         2